[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT  OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                                                     APRIL 14, 2011
                                            No. 10-14411               JOHN LEY
                                        Non-Argument Calendar           CLERK
                                      ________________________

                            D.C. Docket No. 5:10-cv-00077-WTH-GRJ

PATRICK BASS,

llllllllllllllllllllllllllllllllllllllll                           Petitioner-Appellant,



                                               versus



WARDEN, FCC COLEMAN - USP II,

llllllllllllllllllllllllllllllllllllllll                           Respondent-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (April 14, 2011)

Before TJOFLAT, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
       Patrick Lemuel Bass, a pro se federal prisoner, appeals from the district

court’s denial of his petition for a writ of habeas corpus, pursuant to 28 U.S.C. §

2241. Following Bass’s federal conviction, the Federal Bureau of Prisons

temporarily transferred him to the custody of Georgia to face state charges for

which he was ultimately convicted. In his § 2241 petition, Bass attacked the

validity of that state conviction on the ground that he had been improperly

transferred to state custody. Specifically, he argued that the writ of habeas corpus

ad prosequendum authorizing the transfer did not contain an official seal and did

not address the correct federal correctional facility and warden. The district court

denied Bass’s petition, finding that even if the transfer was improper, that would

not invalidate the state conviction.1

       We agree with the district court that, even if Bass’s transfer to state custody

was improper, that would not invalidate his state conviction. As the government

explains, a defendant forcibly abducted by the government for purposes of

bringing him in the court’s presence will not impair that court’s power to try him.

See United States v. Alvarez-Machain, 504 U.S. 655, 660–62 (1992). It stands to

reason, as the district court did here, that because even a forcible abduction would


       1
        “The availability of habeas relief under § 2241 presents a question of law we review de
novo.” Darby v. Hawk-Sawyer, 405 F.3d 942, 944 (11th Cir. 2005).

                                               2
not entitle Bass to relief, neither do the technical form defects about which he

complains. To the extent Bass seeks to collaterally attack his federal conviction,

he has failed to satisfy the savings clause in 28 U.S.C. § 2255(e). See Darby v.

Hawk-Sawyer, 405 F.3d 942, 945 (11th Cir. 2005). Accordingly, we affirm the

denial of Bass’s § 2241 petition.

      AFFIRMED.




                                          3